DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 15-29 are newly added.  Claims 1-29 are pending where claims 1 and 10 have been amended.  Claims 8 and 9 are withdrawn from consideration and claims 1-7 and 10-29 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 and § 103 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous double patenting rejections have been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-7 and 10-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/034317 A1 to Liu et al (cited in previous office action).
Regarding claim 1, Liu discloses a method of production of a cold rolled and heat treated steel sheet overlapping the instantly claimed composition range comprising the following steps: providing a cold rolled steel sheet with a composition including the following elements (Liu, abstract, page 1 line 26 – page 4 line 27, claim 1)

Element
Claimed wt%
Liu wt%
Overlaps?
C
0.15-0.6
0.15-0.25
Yes
Mn
4-20
2.5-4
Yes
Al
5-15
6-9
Yes
Si
0-2
Optionally 0.1-2.0
Yes
Al + Si
≥6.5
6-11.0
Yes
Fe
Balance
Balance
Yes


heating said cold rolled steel sheet up to a soaking temperature between 800 and 900 °C for 10-180 seconds seconds (within the instantly claimed range of 800 and 950 °C during less than 600 seconds), then cooling the sheet down to room temperature, overaging the steel sheet at a soaking temperature of 350 °C to 500 °C for 30-180 seconds (within a soaking temperature of 150 °C to 600 °C during 10 s to 250 h), and Liu implicitly discloses cooling to room temperature after overaging as the overaging may be the final heating step and end product is expected to be at room temperature (Liu, abstract, page 4 line 28 – page 6 line 29, claim 1).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Liu including the instantly claimed because Liu discloses the same utility throughout the disclosed ranges.
Regarding claim 2 and 16-26, the steel of Liu consists of ferrite and 5% or more of retained austenite, overlapping the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Liu including the instantly claimed because Liu discloses the same utility throughout the disclosed ranges.  Regarding the instantly claimed ordered ferrite of D03 structure, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Liu would be expected to have the same or similar microstructure as the instantly claimed alloy because the alloy of Del Frate has the same or similar composition and method of manufacturing.
Regarding claim 3, the aluminum, manganese and carbon amounts of Liu overlap the instantly claimed ranges.
Regarding claims 5, 11, 12, 22 and 29, the Al content of Liu overlaps the instantly claimed range and the microstructure after reheating includes kappa carbides (Liu, page 1, line 35).  Regarding the concentration and nature of kappa carbides, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Liu would be expected to have the same or similar microstructure as the instantly claimed alloy because the alloy of Del Frate has the same or similar composition and method of manufacturing.
Regarding claim 6, 13 and 14, the density of the alloy of Liu is 7300 kg/m3 or less, the TS is at least 600 MPa and exemplary elongations range from 8-23%, overlapping the instantly claimed ranges (Liu, page 1 lines 22-23, page 5 lines 16-29, page 7 tables 3 and 4)
	Regarding claim 7, Liu, discloses that the alloy is intended for the manufacture of structural or safety parts of a vehicle (Liu, page 1 lines 4-6)).
	Regarding claim 10, the steel of Liu need not contain no more than impurity amounts of magnesium, zirconium, molybdenum, tantalum and tungsten, overlapping the instantly claimed ranges.
	Regarding claim 15, the process of Liu may comprise hot dip coating after overaging (Liu, page 6 lines 20-25).  Examiner takes official notice that hot dip coating processes are conventionally performed with zinc alloys at temperature above the melting point of zinc including the instantly claimed 460-500 °C.
Regarding claim 27, Liu discloses providing the cold rolled sheet includes providing a semi-finished product with said composition; hot rolling the semi-finished product to obtain a hot rolled sheet, wherein the hot rolling finishing temperature is less than 900 °C (overlapping greater than 800 °C), cooling the hot rolled sheet down to a coiling temperature below 550 °C (within the claimed range of below 600 °C, coiling the hot rolled sheet at the coiling temperature, cold rolling the hot rolled sheet with a thickness reduction between 40% to 90% (within 35 to 90%) to provide the cold rolled sheet (Liu, page 5, lines 1-27). Regarding the instantly claimed cooling rate, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, Liu recognizes that excessive cooling will result in cracking.  It would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of cooling rate that avoid cracking.
Regarding claim 28, Liu discloses that immediately after coiling, the steel is at a temperature below 550 °C (Liu, page 5, lines 1-27)., overlapping the instantly claimed range of between 400 and 1000 °C.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following copending Application Nos:
16/302977
16/302999
16/772379
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applications recite methods of manufacturing cold rolled steel with compositions and processing conditions overlapping that of the instantly claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of the copending applications including the instantly claimed because the copending applications discloses the same utility throughout the disclosed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 10-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738